Citation Nr: 0032995	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  97-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
pulmonary disorder, claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in North 
Little Rock, Arkansas.  

All of the issues on appeal with the exception of entitlement 
to service connection for post-traumatic stress disorder and 
a pulmonary disorder, claimed as secondary to mustard gas 
exposure, were withdrawn by the veteran's representative in 
July 1998.  The Board remanded the appeal with respect to the 
two remaining issues in January 1999 and an August 1999 RO 
decision granted service connection for post-traumatic stress 
disorder.  Therefore, the claim of service connection for 
post-traumatic stress disorder is moot.  


FINDING OF FACT

An unappealed September 1968 RO decision denied service 
connection for pulmonary emphysema.  Evidence received since 
the September 1968 RO decision is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim.  



CONCLUSION OF LAW

The September 1968 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a pulmonary disorder, claimed as 
secondary to mustard gas exposure, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record prior to the September 1968 RO 
decision reflects that the veteran had been diagnosed with 
pulmonary emphysema, in 1968, but the record does not 
indicate any allegation of a relationship between his 
diagnosed pulmonary emphysema and his active service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence my 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  A report of an October 
1995 VA pulmonary examination reflects diagnoses including 
pulmonary emphysema and chronic obstructive pulmonary 
disease.  The veteran has offered testimony indicating that 
he was exposed to a gas during active service, describing 
symptoms that he experienced at that time, and indicating his 
belief that there was a relationship between that exposure 
and current disability.  With consideration that competent 
medical evidence has now identified chronic obstructive 
pulmonary disease as well as pulmonary emphysema, as well as 
the additional evidence provided by the veteran regarding 
exposure to gas during service, the Board concludes that the 
evidence is new and that it contributes to a more complete 
picture of circumstances surrounding the alleged origin of 
any currently manifested pulmonary disorder.  Therefore, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a pulmonary disorder, claimed as secondary to mustard gas 
exposure, is granted.  To this extent only, the appeal is 
granted.  


REMAND

There has been a significant change in the law during 
dependency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

During the veteran's personal hearing, held before a hearing 
officer at the RO in March 1998, he indicated that he 
received medical treatment and inhalers for his lungs at the 
VA Medical Center in Poplar Bluff, and had been doing so for 
a few years.  See page 8 of the transcript.  In the case of 
Bell v. Derwinski, 2 Vet. App. 611 (1992), it was held that 
VA records that predated a Board decision were "before the 
Secretary and the Board" when the Board decision was made.  
"If such material could be determinative of the claim, and 
was not considered by the Board, a remand for readjudication 
would be in order."  Id.  It does not appear that recent 
treatment records from the VA Medical Center in Poplar Bluff 
have been requested.

Although the veteran did not respond to an August 1995 letter 
requesting additional information concerning the dates and 
place of exposure with respect to his alleged exposure to 
mustard gas, during the March 1998 hearing he indicated that 
the exposure had occurred when he was placed in a gas chamber 
like other folks in training.  The record does not indicate 
that further attempt to clarify this time frame or other 
development with respect to the alleged exposure has been 
attempted.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Poplar Bluff, Missouri, and 
request copies of all records relating to 
treatment of the veteran for a pulmonary 
disorder.  

2.  The RO is referred to page 6 of the 
March 1998 hearing transcript and 
requested to contact the veteran and ask 
that he provide the date that he was 
exposed to the gas chamber with others in 
training.  Upon receipt of the veteran's 
response, the RO should undertake 
development in accordance with M21-1, to 
determine any exposure to mustard gas.  

3.  The RO should contact the veteran and 
his representative and inform them that 
they should provide competent medical 
evidence reflecting that the veteran's 
currently manifested pulmonary disorder 
is related to mustard gas exposure during 
his active service or otherwise related 
to his active service.  

4.  The veteran should be afforded a VA 
pulmonary examination by board certified 
specialists, if available, to determine 
the etiology of any currently manifested 
pulmonary disorder.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested pulmonary disorder 
is related to mustard gas exposure during 
the veteran's active service or otherwise 
related to his active service.

5.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) had been 
complied with.  The RO should then 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


